Citation Nr: 0930026	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  04-22 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney 
at Law


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to May 1962.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in San 
Juan, the Commonwealth of Puerto Rico (RO).  This case was 
remanded by the Board in September 2006 for additional 
development.

In April 2007, the Board issued a decision which denied the 
claim on appeal.  Thereafter, the Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In October 2008, the Court set 
aside the Board's April 2007 decision and remanded the matter 
for further adjudication.  Based on the Court's decision, the 
appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

As noted above, in an October 2008 Order, the Court set aside 
the April 2007 Board decision and remanded the claim for 
readjudication.  The basis for this Order was that the 
Veteran had informed VA that he was receiving Social Security 
Administration (SSA) benefits for an ear disorder in an 
August 1989 hearing before the RO and VA had failed to make 
an attempt to obtain these records or to explain why they 
were not relevant.

Accordingly, the case is remanded for the following actions:

1.	The RO must contact the Veteran and 
afford him the opportunity to identify 
or submit any additional pertinent 
evidence in support of his claim.  
Based on his response, the RO must 
attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the 
claims file by the RO.  If, after 
making reasonable efforts to obtain 
named records the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  
The Veteran must then be given an 
opportunity to respond.

2.	Regardless of any response from the 
Veteran, the RO must contact the SSA 
and obtain copies of all medical and 
other records considered by SSA in 
awarding the Veteran disability 
benefits.  Copies of all related SSA 
records must also be obtained and 
associated with the claims folder.  If 
such records are not available, a note 
to that effect must be included in the 
Veteran's claims folder.

3.	After completing the above actions, the 
RO must readjudicate the Veteran's 
claim, taking into consideration any 
and all evidence that has been added to 
the record since its last adjudicative 
action.  If the benefit on appeal 
remains denied, the Veteran and his 
representative must be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).


